Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-6, 9-21 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 2/23/210, Applicant amended the independent claims.  Applicant’s Remarks address these amended features.  See the new rejection with the addition of Carlson below. 
Also, the 101 is still found to apply.  See the updated 101 below in regards to the new claims dated 2/23/21.
Also, since the Applicant was given the opportunity with the 2/19/21 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C). Applicant did not challenge Official Notice with their 2/19/21 response. 

Examiner Note
Examiner notes that this note applies to the 1/17/20 action.  It does not apply to the 4/16/20 action.  However, this note is left in the action to note the BPAI history of this case.  Examiner notes that the current 15225460 is a continuation from parent 11573178.  Parent 11573178 had the 8/10/2011 copy of the claims with claims 17-20, 23.  These 8/10/2011 claims were rejected with a Final on 4/17/2013.  The 103 rejection for claims 17-20, 23 with Gerace in view of  Dombrowski in view of Thomas was Affirmed by the BPAI on 6/1/2016.  Hence, the 103 rejection for claims 17-20, 23 of 11573178  is proper and Affirmed.  And, the present claims 2-5 for 15225460 are verbatim identical to 18-20, 23 of 11573178.  And, the present claim 1 for 15225460 is almost identical to claim 17 for 11573178.  The present claim 1 drops the nature sketch term in the associating step.  However, the present claim 1 keeps the characteristic response data which comprises nature sketch anyway.  So, the present claim 1 is identical to claim 17 of 11573178 except for a couple dropped terms in the associating step.  So, present claim 1 is actually broader.  So, claim 17 of 11573178 is clearly drawn to the same invention and reads on everything claimed in current claim 1 of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 20, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite a determining  an attribute of the user step, a receiving a user request, a receiving content step, a determining a content source step, comparing a keyword to content, selecting content based on the comparison, a providing content step.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no 
Dependent claims 2-6, 9-19 are not considered directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9, 10, 12-18, 20, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerace (5848396) in view of Carlson (20050267973).

at least one server configured to (Figs. 1, 2):
determine at least one attribute associated with the user device or a user of the user device (5:15-25; 7:23-37);
receive a user request, wherein the user request includes at least one keyword (1:45-50 and users searching the Internet with browsers; 1:60-65 and Movie Phone and look up individual stock  quotes; 9:40-50 and search with user provided parameters; 22:40-65 and search TV and film and search my keyword);
receive content information from a plurality of content sources (2:60-3:5, 7:45-57; Figs. 2, 3a); 
determine, based on the content information, one or more content sources of the plurality of content sources that allow a user to view a content feed (6:20-40, note “Another user may prefer stock information displayed in a running 1-line quote at the bottom of the screen and…” which is interpreted as a content feed; 7:60-8:5 and the ticker of stock information; 8:10-32 and “Statistics are updated and displayed during play of a game, so that the General Sports Page provides game-in-progress statistics in realtime.” And “The "News Page" format includes information regarding major trades, signings and injuries.  In the preferred embodiment, a scrolling window of latest news is also included.”; 13:47-61, “and sports scores scroll behind the "Sports" option.”; 25:5-30, weather and satellite views of national or regional areas; 25:55-60 sports ticker; 
Gerace further discloses registering or logging in (Fig 3b Item 37a) and custom content pages (Figs. 2, 3a).  While Gerace discloses viewing a content feed and content feeds preceding, Gerace does not explicitly disclose to subscribe to a content feed, compare the at least one keyword to the feed formatted content associated with each content feed of the one or more content sources; select at least one content feed of the one or more content feeds based on the comparison.
However, Carlson discloses these features and Carlson discloses subscribing to content feeds [7, 9] and also discloses comparing keyword to content feed and select a feed based on the keyword (see keyword and feeds at [40, 54, 60, 64]; also note t hat Carlson Provisional 60572174 shows support for subscribe to a feed at least at pages 1, 
Gerace further discloses provide the feed formatted content of the at least one content feed to the user device, wherein a graphically representation of at least a portion of the feed formatted content is configured to be displayed on a display of the user device (6:20-40; 16:19-30; note the graphical representation in the feeds content cited above like scrolling, tickers, satellite views, etc).
Claim 2.    Gerace further discloses the system of claim 1, wherein the at least one server is further configured to: identify a plurality of pages or sites in response to the user request;
determine whether each of the plurality of pages or sites includes an associated content feed; generate a list of the plurality of pages or sites that include the associated content feed; and provide the list of the plurality of pages or sites to the user device (16:40-50 and URL; and see content feed citations above and realtime/streaming/scrolling/running content).  Gerace does not explicitly disclose wherein a plurality of selectable feed identifiers are configured to be displayed on the user device to enable subscription to the at least one content feed associated with each of the plurality of pages or sites.  However, Carlson discloses subscribing to feed services over the Internet (see feeds and subscribe to at [7, 10]; Fig. 5b, 7, 8, 12a).  Therefore, it would have been obvious to one having ordinary skill in the art at the time 
Claim 3.    Gerace further discloses the system of claim 2, wherein the at least one server is further configured to: receive, from the user device, a selection of a feed identifier of the plurality of selectable feed identifiers, wherein the feed id is associated with at least one content feed; retrieve the content information of the at least one content feed associated with the feed identifier in response to the selection; modify a personal page or portal of the user to include a subscription to the at least one content feed; and provide the feed formatted content of the at least one content feed to the user device (6:20-40; 16:19-30).
Claim 4.    Gerace further discloses the system of claim 1, wherein the at least one server is further configured to: receive the feed formatted content of the at least one content feed; and modify a personal page or portal of the user to include the feed formatted content of the at least one content feed (6:20-40; 16:19-30; see servers at Figs. 1, 2).
Claim 5.    Gerace further discloses the system of claim 1, wherein the at least one server is further configured to: determine that the formatted content of the at least one content contains the at least one keyword, wherein the determination of the at least one attribute includes associating the at least one keyword with the at least one attribute (Figs. 2, 3a; 16:37-55).  Gerace does not explicitly disclose that the content with keyword is feed formatted content.  However, Gerace discloses a variety of content presented (6:25-35; 2:60-67) and that the content presented can be feed formatted 
Claim 6.    Gerace further discloses the system of claim 1, wherein the at least one attribute includes geographical information, demographic information, IP address information, user profile information, search information, user behavior information, historical information, content request information, or a combination thereof (Figs. 3b-3g).
Claim 9.    Gerace further discloses the system of claim 1, wherein the at least one attribute comprises geographical information (Fig. 3b, geographic), and wherein the at least one server is further configured to: determine a geographical element associated with the at least one content feed; and compare the geographical information to the geographical element associated with the at least one content feed, wherein the selection of the at least one content feed is further based on the comparison of the geographical info (Fig. 3b geographic and Fig. 3a that uses info from Fig. 3b; also see Detroit at 16:35-57).
Claim 10.    Gerace further discloses the system of claim 1, wherein the at least one server is further configured to: determine a sponsorship element based on the at least one content feed or the at least one attribute, wherein the sponsorship element comprises an audio or visual element configured to be played or displayed on the user device; associate the sponsorship element with the feed formatted content of the at 
Claim 12.    Gerace further discloses the system of claim 1, wherein the plurality of elements comprise at least one of a title element, at least one link, description element, or a combination thereof (see link as URL at 16:35-55, “That is, the Page Objects 35a,b,c (i) assemble the data from a pertinent agate source whose URL is passed in the initial request/option selection,”).
Claim 13.    Gerace further discloses the system of claim 12, wherein the at least one link is associated with a web page corresponding to the at least one content feed or a web page associated with a sponsor (see link as URL at 16:35-55, “That is, the Page Objects 35a,b,c (i) assemble the data from a pertinent agate source whose URL is passed in the initial request/option selection,”; also see 14:22-37).
Claim 14.    Gerace further discloses the system of claim 1, wherein the plurality of elements include a geographic location element, an event marker element, a payment marker element, a creation date, at least one author, a last-updated time stamp, at least one keyword, or a combination thereof (see Figs. 2, 3a which present based on Figs. 3b-3g which includes keyword, geographic or keyword).
Claim 15.    Gerace does not explicitly disclose the system of claim 1 wherein the at least one content feed comprises a syndicated feed, and wherein a format of the at least one content feed comprises a Really Simple Syndication (RSS) format, an ATOM format, an Extensible Markup Language (XML) format, or an Electronic data interchange (EDI) format.    Examiner notes that based on Applicant Spec at [4], that RSS reads on syndicated feed.   And, Gerace discloses using HTML and other common 
Claim 16.    Gerace further discloses the system of claim 1, wherein the at least one server is further configured to: determine whether at least one the content feed has been updated; and receive updated feed formatted content based on the determination (see claim 18).
Claim 17.    Gerace further discloses the system of claim 1, wherein each of the one or more content sources comprises a web page, a social networking page or site, an email, a document, video data, audio data, or a combination thereof (see web page as URL at 16:35-55, “That is, the Page Objects 35a,b,c (i) assemble the data from a pertinent agate source whose URL is passed in the initial request/option selection,”).
Claim 18. Gerace further discloses the system of claim 1, wherein the at least one server is further configured to modify a user page to include a selection to the at least one content feed, wherein the feed formatted content is Internet compliant format, wherein the feed formatted content is converted into Hypertext Markup Language (HTML), wherein the feed formatted content includes a link comprising a URL, wherein the link is configured to access an HTML page, and wherein the graphically representation of at least a portion of the feed formatted content is displayed in a window on the display (6:20-40; 16:19-30;  Gerace discloses using HTML and other common Internet languages, 13:45-62; 1:30-50; see URL at 16:35-55, “That is, the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gerace (5848396) in view of Carlson (20050267973) in view of Thomas (20050091202).
Claim 19.   Gerace discloses the above.  Gerace does not explicitly disclose establish a relationship between an account of the user and an account of a second user, where the user is independent and distinct from the second user, and wherein the relationship is established based on a request from the user account to connect to the second user account from the second user.  However, Gerace does disclose users on a 
Gerace further discloses wherein the at least one server is further configured to: receive at least one keyword at the server from the second user;  determine, by the server, whether the formatted content contains the keyword; associate the formatted content with the second user at the server when the feed formatted content contains the at least one keyword from the second user (Figs. 2, 3a; 16:37-55).  Note the citations to multiple users in Gerace preceding which reads on a second user.  Gerace does not explicitly disclose that the content with keyword is feed formatted content.  However, Gerace discloses a variety of content presented (6:25-35; 2:60-67) and that the content 
Gerace further discloses associate a sponsorship with the feed formatted content at the server; and provide the feed formatted content with the sponsorship to the second user (14:22-37).

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gerace (5848396) Carlson (20050267973) in view of Official Notice. 
Claim 11.    Gerace further discloses the system of claim 1, wherein the at least one content feed comprises dynamically generated feed formatted content (see ticker/scrolling/streaming/realtime/running content citations above).  Gerace does not explicitly disclose in an extensible markup language.  However, Gerace discloses using HTML and other common Internet languages (13:45-62; 1:30-50).  And, Examiner takes Official Notice that XML was a common Internet language before Applicant’s Priority Date.  XML was commonly used in Internet coding before Applicant’s priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add XML to Gerace’s Internet languages and feed formatted content.  One would have been motivated to do this in order to better present content over the Internet.
. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Note related parent 11573178 and the action and prior art there and the Examiner Affirmed after BPAI decision.
a) see Spivack and feed formatted content subscriptions and the 8/24/20 action;
b) The other prior art on the attached Notice of references cited disclose social network features: Runchey, Ryan, Thomas, Zetmeir, Achlioptas; aa) Evans 20020036654 discloses template ads/advertising;
c)Thomas, Lu discloses social networks with advertising; Kahn discloses feed format and advertising but has questionable date; 
d)The other cited prior art has feed formatted content and advertising.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/1/21